Citation Nr: 9925093	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
dental trauma as a residual of a gunshot wound to the mouth.  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the facial muscles of both cheeks, involving 
mucous membranes and parotid glands, with disfiguring scars, 
currently evaluated as 60 percent disabling.  

3.  Entitlement to an increased evaluation for incomplete 
paralysis of the left seventh (facial) cranial nerve as the 
result of a gunshot wound, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased evaluation for a gunshot 
wound to the tongue, with scar formation, currently evaluated 
as 30 percent disabling.  

5.  Entitlement to an increased evaluation for loss of taste 
as the result of a gunshot wound, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1948 to September 1952.  His awards and decorations 
include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  

The Board notes that one of the issues certified to the Board 
is characterized as whether new and material evidence has 
been submitted to reopen a claim for a compensable evaluation 
for dental trauma due to a gunshot wound.  The veteran is 
already service connected for loss of the majority of his 
teeth as a result of dental trauma due to his gunshot wound.  
Hence, he actually is appealing the denial of a compensable 
rating for that loss.  The Board further notes that a claim 
for an increased rating is a new claim and is not to be 
developed on the basis of whether new and material evidence 
has been submitted to reopen such claim; new and material 
laws and regulations are not applicable to an increased 
rating claim.  See Suttmann v. Brown, 5 Vet. App. 127 (1993), 
Quarles v. Derwinski, 3 Vet. App. 129, 133 (1992), Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992).  Therefore, the 
Board has characterized that issue differently from the RO 
and by reviewing the case on this issue de novo, the Board is 
giving him more consideration than the RO gave him, so the 
veteran is not prejudiced by the Board reviewing on a de novo 
basis in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384, 390 (1993).  

In May 1997, the veteran and his wife testified at a personal 
hearing held at the RO in Pittsburgh before a hearing 
officer.  The veteran also requested that he be afforded an 
opportunity to personally appear and present evidence in 
Washington, D.C., before a Member of the Board.  That hearing 
was scheduled for a date in May 1999 but was canceled when 
the veteran informed the Board that he would not be present 
for the hearing.  In lieu of the personal hearing, the 
veteran's representative submitted to the Board a written 
informal hearing presentation (IHP) on behalf of the veteran.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  During combat, the veteran sustained a through-and-
through gunshot wound to the mouth that entered the left 
cheek and exited the right cheek, damaging the tongue, the 
teeth, and upper lip.  

3.  As a result of the through-and-through gunshot wound, all 
of the veteran's upper teeth, and five of his lower teeth, 
were removed during service and dentures were provided; 
additional teeth were removed after service.  

4.  There is no medical evidence showing that the veteran 
lost any bone portion of either the maxilla or mandible at 
the time of the through-and-through gunshot wound to his 
mouth.  

5.  The veteran has slightly disfiguring facial scars on both 
of his cheeks and slight numbness of the left side of his 
face; the currently assigned 60 percent evaluation for 
residuals of the through-and-through gunshot wound to the 
facial muscles of both cheeks, involving mucous membranes and 
parotid glands, with disfiguring scars, is protected.  

6.  The veteran's left seventh (facial) cranial nerve is 
manifested by slight numbness on the left side of his face; 
the currently assigned 10 percent evaluation is protected.  

7.  The veteran complains of ulcers on his tongue; recent 
medical examinations reveal that the tongue is irregular and 
distorted in form and shape; no ulcers on the tongue were 
found; the currently assigned 30 percent evaluation is 
protected.  

8.  The veteran has loss of taste sensation due to his tongue 
disability; the currently assigned 10 percent evaluation is 
protected.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
dental trauma as a residual of the gunshot wound to the mouth 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.41, 4.149, 4.150, Diagnostic 
Code 9913 (1998).  

2.  The criteria for a disability evaluation in excess of 60 
percent for the residuals of the gunshot wound to the facial 
muscles of both cheeks, involving mucous membranes and 
parotid glands, with disfiguring scars, have not been met.  
38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.41, 4.56, 4.73, 4.118, 
4.124, Diagnostic Codes 7800-8104 (1998).  

3.  The criteria for a disability evaluation in excess of 10 
percent for incomplete paralysis of the left seventh (facial) 
cranial nerve as the result of the gunshot wound have not 
been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.41, 4.56, 
4.73, 4.123, 4.124, 4.124a, Diagnostic Code 8207 (1998).  

4.  The criteria for a disability evaluation in excess of 30 
percent for the residuals of the gunshot to the tongue have 
not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.21, 4.41, 4.114, 
Diagnostic Code 7202 (1998).  

5.  The criteria for a disability evaluation in excess of 10 
percent for loss of the sense of taste have not been met.  
38 U.S.C.A. §§ 110, 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.14, 4.21, 4.41, 4.87b, Diagnostic Code 
6276 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist on these 
issues.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries that were incurred in or aggravated by military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's rating schedule, which is based, as far as 
practicably can be determined, on the average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
Part 4.  It is thus essential, both in the examination and in 
the evaluation of disability, that each condition be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as slight, moderate, moderately severe 
or severe.  When there is a through-and-through injury with 
muscle damage, it shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  See 
38 C.F.R. § 4.56.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  


A.  Loss of Teeth

In September 1950, during combat in Korea, the veteran 
sustained a through-and-through gunshot wound that entered 
his left cheek and exited his right cheek, damaging his 
tongue, teeth, and upper lip.  As a result of the gunshot 
wound, all of his upper teeth, and five of his lower teeth, 
were removed during service and dentures provided; additional 
teeth were removed after service.  The service medical 
records do not reflect the loss of bone structure of the 
maxilla or mandible as a result of the gunshot wound.  In 
1953, the RO granted service connection for the loss of the 
majority of the teeth for the purpose of dental examinations 
and outpatient treatment.  

The report of the veteran's December 1984 VA dental 
examination reflects that he was having difficulty chewing 
food because of advanced resorption of the mandibular 
residual alveolar ridge.  The testimony presented by the 
veteran and his wife at an August 1985 hearing essentially 
related that, in addition to losing most of his teeth as the 
result of the gunshot wound to his face and mouth, he also 
lost some bone structure of the maxilla or mandible, which 
resulted in his dentures no longer fitting properly.  

In September 1986, the Board denied the veteran a compensable 
evaluation for the loss of his teeth due to the dental trauma 
because his loss of masticatory function was due to advanced 
resorption of the mandibular residual alveolar ridge.  
Although the gunshot wound had penetrated both cheeks and 
caused damage to his teeth and tongue, there was no medical 
evidence of any loss of bony structure of the mandible or 
maxilla.  

In a medical statement dated in December 1986, the veteran's 
private dentist, D.R. Kaufman, D.D.S., essentially related 
that he had treated the veteran from June to December 1982 
and had attempted to construct a new set of complete 
upper and lower dentures.  Dr. Kaufman related that the 
veteran had an abnormally resorbed mandibular alveolar ridge 
that was probably related to the injury in service and 
expressed the belief that, given the severity of the 
mandibular atrophy, the most reasonable treatment plan would 
include some preprosthetic surgical intervention, such as an 
implant, vestibuloplasty, or a graft.  

In a medical statement dated in February 1987, R. Bonomo, 
D.M.D., opined that the veteran's early loss of dentition and 
subsequent chronic course of ill-fitting prostheses resulted 
in a syndrome of edentulous bone loss.  The surgeon further 
related that the condition was a direct result of the 
veteran's injury in service due to the fact that it is highly 
unusual for a 20-year old man to lose his entire dentition 
naturally; and, therefore, it would be unlikely that he would 
have had this experience were it not for the injury he 
sustained in service.  

The veteran testified at a personal hearing held at the RO 
during which he submitted an X-ray film taken of his mouth by 
Dr. Bonomo, which was interpreted by a VA dentist as 
revealing edentulous maxillary and mandibular ridges, 
advanced alveolar bone loss on both ridges, and numerous 
radiopacities, secondary to a gunshot wound.  The veteran 
subsequently testified before Members of the Board at a 
personal hearing that was held in Washington, D.C., in August 
1988.  

In December 1988, the Board again denied the veteran 
entitlement to a compensable evaluation for loss of teeth as 
the result of a gunshot wound to the mouth on the basis that 
the medical evidence did not demonstrate that his loss of 
teeth, either during or since service, was a result of loss 
of bone substance due to trauma.  Rather, the medical 
evidence revealed the loss of teeth, both during service and 
post-service, was due to advanced resorption of the 
mandibular alveolar ridge.  

In March 1996, a VA prosthodontist, R. Cwynar, D.M.D., 
conveyed in a medical statement that he had examined the 
veteran during which the veteran related a history of having 
been shot through the mouth while on active duty resulting in 
a loss of a portion of the supporting bone of his jaws.  On 
examination, the mandibular arch was extremely atrophic and 
in a state of advanced alveolar bone resorption.  There was 
almost no attached gingival tissue present and nearly no 
functional depth in the mandibular buccal and lingual 
vestibules.  A panoramic radiograph revealed little vertical 
height to the body and anterior symphysis region of the 
mandible.  The inferior alveolar nerve lied very close, or 
possibly even on the crest, of the lower residual ridge in 
the mental foramen area.  The anterior residual ridge was 
atrophic basically resorbed away leaving a roll of flabby, 
mobile fibrous tissue extending from the right to the left 
premolar regions.  

The veteran's May 1996 VA examination revealed a severely 
atrophic mandible.  The maxillary and mandibular arches were 
completely edentulous, with the mandibular denture lacking 
stability.  The maxillary denture was satisfactory.  

A December 1996 VA medical report from L. Grzesinski, D.D.S., 
notes that he had reviewed the veteran's case and found that 
his lower jaw was severely resorbed, very flat, and very 
narrow.  

The veteran and his wife testified at a personal hearing at 
the RO before a hearing officer in May 1997.  During the 
hearing, the veteran essentially related that when he was 
shot, he lost seventeen teeth as well as some bone and 
tissue.  As a result, he has had extreme difficulty eating 
and has to cut food into small portions or practically drink 
everything.  

Analysis

In 1953, the veteran was granted service connection-for 
treatment purposes-for the teeth he lost as a result of the 
dental trauma in service.  38 C.F.R. § 4.149 provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and only 
("solely") may be service-connected for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment (i.e., not compensation) under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  

This is critically significant in this case because there is 
no basis under the applicable laws or regulations for 
assigning a compensable rating for replaceable missing teeth, 
other than if due to the loss of substance of the body of the 
maxilla or mandible without loss of continuity.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913.  This code provides 
for evaluations from noncompensable (0 percent) to 40 
percent; however, none of the evaluations contemplate the 
loss of the alveolar process through natural resorption, 
which is the situation in this case.  There is no medical 
evidence indicating the veteran lost any bone of either his 
maxilla or mandible at the time of his gunshot wound in 
service.  The medical evidence also does not show loss of 
bone due to trauma or disease such as osteomyelitis (see Code 
9900), or due to any of the other possible ways the veteran 
could receive a compensable rating under, e.g., Codes 9901-
9904.  The Board reiterates that the loss of teeth due to 
dental trauma is not, in and of itself, sufficient to permit 
the assignment of a compensable rating; rather, the rating 
criteria require that the loss of teeth result from bone loss 
due to trauma or disease, which is not shown here because all 
the bone loss has been attributed to other factors.

While the veteran may very well believe that there was bone 
loss from the maxilla and/or the mandible as the result of 
the gunshot wound to his mouth, the medical evidence of 
record does not support such a conclusion; thus, since he is 
a layman and does not have the medical expertise or training 
to give a competent opinion on this dispositive question, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by medical evidence, not just allegations, and 
there is no such evidence in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, the criteria 
for a compensable rating for the dental disability have not 
been met.  


B.  Facial Muscles, Both Cheeks, Involving Mucous Membranes 
and Parotid Glands, with Disfiguring Scars

As a result of the veteran's September 1950 through-and-
through gunshot wound to his mouth, he underwent plastic 
surgery while in service for a disfiguring scar on his right 
cheek.  In July 1952, medical evaluation revealed a well-
healed round scar on his left cheek (portal of entry) and a 
well-healed vertical scar on his right cheek (portal of 
exit).  There was no gross deformity of the face or head.  In 
January 1953, the RO granted service connection for the 
residuals of the through-and-through gunshot wound to the 
veteran's facial muscles of both cheeks, involving the mucous 
membrane and parotid glands, and disfiguring scars, effective 
from the time of the veteran's separation from active duty 
service; the RO assigned a 60 percent rating.  The evaluation 
has remained at the 60 percent level ever since.  

The report of the veteran's August 1983 VA examination notes 
that there was slightly disfiguring facial scars on both of 
his cheeks.  There was slight numbness of the left side of 
his face.  

The report of the veteran's May 1996 VA examination makes no 
mention of any complaints or findings pertaining to his 
facial muscles.  The only reference the examiner made to the 
facial scars was that they are located around the chin area.  
The examiner did not describe the scars or note their 
cosmetic effects.  The report does not contain any complaints 
by the veteran pertaining to his facial scars.

Analysis

The veteran's service-connected residuals of the gunshot 
wound to his facial muscles of both cheeks, involving mucous 
membranes and parotid glands, with disfiguring scars, are 
currently rated as 60 percent disabling.  Since that rating 
has been in effect for more than twenty years without 
reduction, it is protected.  See 38 U.S.C.A. § 110.  The 
Board also notes that these conditions are all rated together 
under 38 C.F.R. §§ 4.118, 4.124, Diagnostic Codes 7800-8104.  
However, current regulation would have each component of the 
injury rated separately.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5325; see also Esteban v. Brown, 6 Vet. App. 259 (1994); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where, as 
here, the governing laws and/or regulations change after a 
claim has been filed, but before completion of the appeal, 
the version most favorable to the veteran must be applied, 
absent a contrary intent of Congress or the Secretary of VA).

38 C.F.R. § 4.73 pertains to the schedule of ratings for 
muscle injuries.  Under Diagnostic Code 5325, injuries to the 
facial muscles are to be evaluated based on the functional 
impairment as seventh (facial) cranial nerve neuropathy (Code 
8207), disfiguring scar (Code 7800), etc.  At the very 
minimum, a 10 percent rating is warranted if there is 
interference to any extent with mastication.  Also, 
the United States Court of Appeals for Veterans Claims 
(Court) held in Esteban that, if none of the symptoms for any 
one injury is duplicative or overlapping with the symptoms of 
the other conditions, separate ratings are appropriate.  See 
also 38 C.F.R. § 4.14, further discussing the prohibition 
against "pyramiding" the same disability under various 
diagnoses.

As noted in Diagnostic Code 5325, when rating injury to the 
facial muscles, you first must consider the diagnostic codes 
for evaluating injuries to the cranial nerves.  If a 
compensable rating or ratings cannot be assigned based on 
injury to the cranial nerves, codes 8205 and 8207, a 10 
percent evaluation would be assignable under Diagnostic code 
5325 if there is any interference whatsoever with mastication 
(chewing).  

The veteran currently is separately evaluated under 
Diagnostic Code 8207 for incomplete paralysis of the left 
seventh (facial) cranial nerve, with a protected 10 percent 
evaluation in effect since 1952.  An analysis of this 
separate rating will be discussed later in this decision.  

Under Diagnostic Code 8205, moderate incomplete paralysis of 
the fifth cranial nerve warrants a 10 percent evaluation.  A 
30 percent evaluation is warranted for severe incomplete 
paralysis, and a 50 percent evaluation is warranted for 
complete paralysis.  Although the medical evidence shows that 
the veteran is extremely sensitive to palpation of his lower 
posterior ridge, confirming the probability of the alveolar 
nerves proximity to the crest of the ridge, the deterioration 
is medically shown to be the result of the loss of the 
alveolar process, which, in turn, is being caused by bone 
loss due to natural resorption.  Therefore, Code 8205 does 
not provide a basis for a higher rating in this case.

Even though the veteran has problems with chewing, there is 
no medical evidence of record that this problem is the result 
of his facial muscles, as opposed to the deterioration of his 
lower jaw via resorption.  Therefore application of Code 5325 
for a 10 percent evaluation pertaining to difficulty chewing 
is not applicable.  

Diagnostic Code 8104 is cited to reflect that the veteran's 
facial condition is being rated analogous to paramyoclonus 
multiplex, which is associated with his disability; however, 
the disability, as a whole, is evaluated under the criteria 
of Code 7800, for his scars.  See 38 C.F.R. § 4.27.  Under  
Code 7800, disfiguring face scars that are slight warrant a 
noncompensable rating.  Facial scars that are moderately 
disfiguring warrant a 10 percent rating.  Severe facial 
scars, especially if they produce a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrant a 30 
percent rating.  Complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent rating.  The 50 
percent rating may be increased to 80 percent, the 30 percent 
rating to 50 percent, and the 10 percent rating to 30 
percent-if there is marked discoloration, color contrast, or 
the like, in addition to tissue loss and cicatrization.  

In the veteran's case, he is currently evaluated at 60 
percent for facial scars and that rating is protected.  See 
38 C.F.R. § 38 U.S.C.A. § 110.  In 1983, VA examination noted 
that his facial scars were slightly deforming.  Reports of 
recent medical evaluations have not reflected complaints, 
symptomatology, or findings pertaining to his facial scars, 
other than note that he has scars around his chin area.  
There is no recent evidence that the veteran was complaining 
of any painful facial scars, nor is there any medical 
evidence that his facial scars are manifested by marked 
discoloration, color contrast, or that they are most 
repugnant or most disfiguring.  Without medical evidence of 
these types of manifestations, there is no basis for 
assigning a higher rating under Code 7800.

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code, e.g., even if the 
veteran's disability, alternatively, were evaluated under 
Diagnostic Code 8104, which refers to Diagnostic Code 8103.  
Under Code 8103, a mild condition warrants a noncompensable 
evaluation; a moderate condition warrants a 10 percent 
evaluation, and a severe condition warrants a 30 percent 
evaluation.  Here, however, the veteran has not complained of 
any cheek condition nor has medical evaluation noted any such 
condition.  The most recent notation made was several years 
ago, back in 1983, when the VA medical examiner found that 
the left side of the veteran's face was slightly numb.  
However, this is contemplated by the current rating.  In the 
absence of more severe impairment, there is no basis for 
assigning a higher rating.

Under the circumstances of this case, even were the Board to 
assign separate ratings for the various conditions noted 
above, the ratings would not add up to the 60 percent 
protected rating the veteran already has.  Hence, as there is 
not sufficient evidence of impairment to warrant a rating 
higher than 60 percent, his claim must be denied.  

C.  Seventh (Facial) Cranial Nerve

As a result of the veteran's through-and-through gunshot 
wound to his mouth, he sustained damage to his seventh 
(facial) cranial nerve on the left side.  In January 1953, 
the RO granted service connection for this disability, 
effective from the time of his separation from active duty; a 
10 percent evaluation was assigned, which has remained in 
effect ever since.  

The report of the veteran's August 1983 VA examination notes 
that there was slight numbness on the left side of his face.  
In the March 1996 medical statement, Dr. Cwynar indicated 
that the veteran's mouth condition would make it difficult, 
if not nearly impossible, for him to be able to comfortably 
eat and enjoy a diet of varying food types and consistencies.  
However, Dr. Cwynar attributed the impairment to the 
deterioration of the lower jaw via resorption, not nerve 
paralysis.

Analysis

Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. 
§ 4.123.  

Cranial or peripheral neuritis characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124.  

Injuries to facial muscles are evaluated based on the 
functional impairment as seventh (facial) cranial nerve 
neuropathy, Diagnostic Code 8207, with a minimum of 10 
percent for interference to any extent with mastication.  See 
38 C.F.R. § 4.73, Diagnostic Code 5325.  See Karnas, supra.

The veteran's seventh (facial) cranial nerve disability on 
the left is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8207.  This code provides for a 10 percent evaluation 
for moderate, incomplete paralysis of the seventh (facial) 
cranial nerve.  A 20 percent evaluation is warranted if there 
is severe, incomplete paralysis, and a 30 percent evaluation 
is warranted for complete paralysis of the nerve.  

The most recent medial evaluation reports do not contain any 
indication that the veteran had any complaints in the area of 
his left seventh (facial) cranial nerve.  In August 1983, the 
VA medical examiner found that the veteran's left side of the 
face was slightly numb; however, subsequent medical records 
do not reflect any further complaints pertaining to the left 
side of the veteran's face, nor is there any clinical finding 
pertaining to the left seventh cranial nerve.  Under the 
circumstances, certainly no more than the currently assigned 
10 percent evaluation is warranted.  Also, the Board notes 
that the 10 percent evaluation has been in continuous effect 
for over twenty years and, therefore, is protected.  See 
38 U.S.C.A. § 110.  

D.  Tongue

As a result of the veteran's through-and-through gunshot 
wound to his mouth, his tongue was badly lacerated.  Medical 
evaluation conducted in July 1952 revealed that his tongue 
protruded in the midline.  There was considerable scarring 
and some irregularity on its edges, but no deviation or 
restriction of movement.  In January 1953, the RO granted 
service connection for residuals of a gunshot wound to the 
tongue manifested by a lacerated tongue with scar formation, 
effective from the time of his release from active duty 
service.  A 30 percent evaluation was assigned for the 
disability, which is still in effect and, therefore, 
protected.  See 38 U.S.C.A. § 110.  

In his March 1996 medical evaluation report, R. Cwynar, 
D.M.D., noted that his examination of the veteran's tongue 
revealed that it was irregular and distorted in form and 
shape.  He also noted that the veteran related that he had 
lost much of his sense of taste.  

The report of the veteran's May 1996 VA examination reflects 
that he complained of ulcers on his tongue and loss of taste.  
Upon examination, no ulcers were seen on the tongue.  

Analysis

The residuals of the gunshot wound to the veteran's tongue 
are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7202.  
This code provides for a 30 percent evaluation if the loss of 
whole or part of the tongue results in marked speech 
impairment.  A 60 percent evaluation is warranted for loss of 
one-half or more of the tongue, and a 100 percent evaluation 
is warranted for loss of whole or part of the tongue 
resulting in an inability to communicate by speech.  

Although the veteran has recently complained of ulcers on his 
tongue, medical examination has found none.  Recent medical 
description of his tongue notes that it is irregular and 
distorted in form and shape.  However, nowhere is there 
medical evidence that he has lost one-half or more of his 
tongue, which would warrant a disability evaluation greater 
than his currently assigned 30 percent rating.  Under the 
circumstances, the Board finds that the currently assigned 30 
percent evaluation for marked speech impairment is 
appropriate under Diagnostic Code 7202.  Also, because there 
is a specific diagnostic code to evaluate the veteran's 
tongue disability, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20.  

E.  Loss of Taste

As a result of the veteran's through-and-through gunshot 
wound to his mouth, his service medical records note that he 
was complaining in July 1952 of decreased tactile and almost 
complete loss of taste sensation through the anterior part of 
the tongue.  At the time, the examiner opined that this 
decreased taste sensation appeared to be due to damage to the 
peripheral sensory and taste fibers and to damage to the 
specialized receptors on the anterior surface of the tongue 
itself.  In January 1953, the RO granted service connection 
for loss of sense of taste, effective from the time of the 
veteran's separation from active duty; a 10 percent 
evaluation was assigned, which has remained in effect ever 
since.  

In his medical statement of March 1996, Dr. Cwynar noted that 
the veteran had lost much of his sense of taste.  Likewise, 
on VA examination in May 1996, the veteran was complaining of 
his loss of taste.  

Analysis

The veteran's loss of taste is evaluated under 38 C.F.R. 
§ 4.87b, Diagnostic Code 6276, which provides for a 10 
percent evaluation if there is complete loss of sense of 
taste.  The 10 percent evaluation is the highest evaluation 
available under this diagnostic code.  The veteran's 
anatomical tongue disability is the underlying basis for 
rating under this diagnostic code.  Also, since there is a 
specific diagnostic code to evaluate the veteran's loss of 
sense of taste, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20.  The Board finds that the 10 percent 
evaluation is appropriate and fully comports with the 
applicable schedular criteria and is consistent with the 
intention of the rating schedule to recognize the loss of one 
of the veteran's sense organs.  

II.  Conclusion

The evidence is not so equally balanced concerning any of the 
claims at issue to warrant application of the doctrine of 
reasonable doubt.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The Board also notes that there is no indication 
that any of the disabilities at issue has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this mater to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A compensable disability evaluation for dental trauma as a 
residual of a gunshot wound to the mouth is denied.  

A disability evaluation in excess of 60 percent for residuals 
of a gunshot wound to the facial muscles of both cheeks, 
involving mucous membranes and parotid glands, with 
disfiguring scars, is denied.  

A disability evaluation in excess of 10 percent for 
incomplete paralysis of the left seventh (facial) cranial 
nerve as the result of a gunshot wound is denied.  

A disability evaluation in excess of 30 percent for a gunshot 
wound to the tongue, with scar formation, is denied.  

A disability evaluation in excess of 10 percent for loss of 
taste as the result of a gunshot wound is denied.  



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

